 

Exhibit 10 (iii)

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into
this 31st day of December, 2003, by and between NDCHEALTH CORPORATION, a
Delaware corporation (“NDCHealth”), and ARCLIGHT SYSTEMS LLC, a Delaware limited
liability company (“Arclight”).

 

BACKGROUND:

 

A. NDCHealth and Arclight have entered into (i) an Exclusive License Agreement,
dated as of December 31, 2003 (the “License Agreement”), and (ii) a Warrant
Agreement, dated as of the date hereof (the “Warrant Agreement”), pursuant to
each of which NDCHealth may issue shares of “Common Stock” (as defined below) to
Arclight.

 

B. In connection with the transactions contemplated by the License Agreement,
NDCHealth has agreed to grant to Arclight certain registration rights with
respect to such shares, all as more particularly described in this Agreement.

 

NOW, THEREFORE, FOR AND IN CONSIDERATION of the premises, the mutual promises,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Capitalized terms used but not defined herein shall have the respective meanings
assigned to such terms in the License Agreement. As used in this Agreement, the
following terms shall have the following respective meanings:

 

1.1 “Business Day” shall mean any day that is not a Saturday, a Sunday or a day
on which banks are required or permitted to be closed in the State of Georgia.

 

1.2 “Common Stock” shall mean the $0.01 par value common stock of NDCHealth.

 

1.3 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

1.4 “Holder” shall mean Arclight and any permitted transferee of Arclight.

 

1.5 “Person” shall mean any individual, partnership, corporation, trust or other
entity.

 



--------------------------------------------------------------------------------

1.6 The terms “register,” “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or order by the SEC of
the effectiveness of such registration statement.

 

1.7 “Registrable Securities” shall mean (i) the Shares and (ii) any other shares
of Common Stock issued by way of (or issuable upon conversion or exercise of any
warrant, right or other security which is issued as) a dividend, stock split,
combination of shares, recapitalization, restructuring, merger, consolidation or
other distribution with respect to or exchange for or replacement of the Shares;
provided, however, that the term “Registrable Securities” shall not include (i)
any Shares that have been registered and sold pursuant to a registration, or
(ii) any Shares that have been sold, or could then be sold within any three (3)
month period, pursuant to Rule 144 promulgated under the Securities Act.

 

1.8 “Securities Act” shall mean the Securities Act of 1933, as amended.

 

1.9 “SEC” shall mean the Securities and Exchange Commission.

 

1.10 “Shares” shall mean (i) the shares of Common Stock issued to Arclight as
the “Initial Exclusivity Fee” (as such term is defined in Section 8.1 of the
License Agreement), (ii) any shares of Common Stock issued to Arclight upon
Arclight’s exercise of the Warrant Agreement and (iii) any Shares of Common
Stock issued to Arclight as the “Additional Contingent Exclusivity Fee” (as such
term is defined in Section 8.2 of the License Agreement).

 

ARTICLE II

DEMAND REGISTRATION

 

2.1 Demand Registration.

 

(a) From and after the date hereof for a period of 270 days (plus any additional
days during which a registration has been postponed pursuant to Section 2.1(f),
but in no event beyond one (1) year after the date hereof), the Holder shall be
entitled to have NDCHealth effect one (1) demand registration on Form S-3 (or
any applicable substitute, replacement or successor form that may be adopted by
the SEC) of the Registrable Securities then owned of record and beneficially by
such Holder; provided, however, (i) that such demand registration shall only be
exercisable if Arclight has terminated the License Agreement pursuant to Section
18.2 or Section 18.3 thereof within the nine (9) month period beginning as of
the Closing, and (ii) that NDCHealth shall not be required to effect a demand
registration unless the Registrable Securities for which demand is made
constitutes all of the Registrable Securities acquired by Arclight as the
Initial Exclusivity Fee. A request for such demand registration (a “Registration
Request”) must be made in writing by the Holder.

 

(b) NDCHealth shall use its best efforts to cause the Registrable Securities
specified in the Registration Request to be registered as soon as reasonably
practicable so as to permit the sale thereof and, in connection therewith,
shall, within thirty (30) days after the Holder provides

 

2



--------------------------------------------------------------------------------

NDCHealth with such notice, prepare and file a registration statement with the
SEC under the Securities Act to effect such registration.

 

(c) Such registration statement shall contain such required information pursuant
to the rules and regulations promulgated under the Securities Act and such
additional information as deemed necessary by the managing underwriter or, if
there is no managing underwriter, as deemed under the Securities Act to be
necessary by NDCHealth.

 

(d) In connection with the preparation of the registration statement, the Holder
shall:

 

(i) Specify the number of Registrable Securities intended to be offered and sold
by the Holder;

 

(ii) Express the Holder’s intention to offer or cause the offering of such
shares for distribution;

 

(iii) Describe the nature or method of the proposed offer and sale thereof by
the Holder; and

 

(iv) Undertake to provide all such information and materials and take all such
action as may be required in order to permit NDCHealth to comply with all
applicable requirements of the SEC and to obtain any desired acceleration of the
effective date of such registration statement.

 

(e) Notwithstanding the foregoing, if NDCHealth shall furnish to the Holder a
certificate signed by a duly authorized officer of NDCHealth stating that in the
good faith judgment of the Board of Directors of NDCHealth it would be seriously
detrimental to NDCHealth for such registration statement to be filed on or
before the date such filing would be required, then NDCHealth shall be entitled
to postpone the filing of the registration statement for up to ninety (90) days;
provided, that no period of postponement shall be counted in tolling the 270-day
period referred to in Section 2.1 (except that the one (1) year outside date
contained therein shall continue to apply).

 

(f) If a registration has become effective but is withdrawn before completion of
the offering contemplated thereby because of adverse business developments at
NDCHealth that were not known to the Holder when it requested that NDCHealth
initiate such registration proceedings, or which developments came into
existence subsequent to such request, such registration shall not count as the
demand registration referred to in the first sentence of this Section 2.1.

 

(g) If a registration is filed on behalf of the Holder and such registration is
withdrawn at the request of the Holder for any reason other than adverse
business developments at NDCHealth that were not known to the Holder, such
registration shall count as the demand registration referred to in the first
sentence of this Section 2.1.

 

3



--------------------------------------------------------------------------------

(h) NDCHealth shall not cause the registration under the Securities Act of any
other shares of Common Stock to become effective (other than the registration of
an employee stock plan, or registration in connection with any Rule 145 or
similar transaction) during the effectiveness of a registration requested
hereunder.

 

2.2 Inclusion of Additional Shares.

 

(a) NDCHealth may include in a registration pursuant to this Article II
securities for its own account and by other third parties (including officers
and employees of NDCHealth or any party to whom similar registration rights have
been granted), in amounts as determined by NDCHealth’s Board of Directors. To
the extent NDCHealth includes in such registration statement securities for its
own account or held by other parties, NDCHealth shall take all actions it deems
reasonably necessary to ensure that security holders of NDCHealth, whether or
not holding contractual registration rights, shall not have the right to exclude
from any registration initiated pursuant to this Article II any Registrable
Securities of the Holder.

 

(b) NDCHealth may enter into an underwriting agreement in customary form with
the underwriter or representative of the underwriters selected for such
underwriting. Notwithstanding any other provision of this Section 2.2, if the
underwriter or underwriters’ representative advises the Holder in writing that
marketing factors require a limitation on the number of shares to be
underwritten, the securities of NDCHealth, the securities held by officers or
directors of NDCHealth and the securities held by other third parties shall be
excluded from the underwriting by reason of the underwriter’s marketing
limitation to the extent so required by such limitation. No securities excluded
from the underwriting by reason of the underwriter’s marketing limitation shall
be included in such registration.

 

(c) If the Holder disapproves of the terms of the underwriting, the Holder’s
sole remedy shall be to withdraw therefrom by written notice to NDCHealth and
the underwriter or the underwriters’ managing representative. The Holder shall
be deemed to have withdrawn if the Holder fails to execute underwriting
documents in customary form requested by the underwriter or the underwriters’
managing representative within the time period requested for execution of such
documents.

 

ARTICLE III

PIGGYBACK RIGHTS

 

3.1 Notice of Registration. If at any time or from time to time NDCHealth
proposes to register (including for this purpose a registration effected by the
Company for stockholders of the Company other than the Holder) under the
Securities Act any class of NDCHealth’s equity securities for sale to the public
on a registration statement on Form S-1, S-2, S-3 or any applicable substitute,
replacement or successor form that may be adopted by the SEC for the sale of
equity securities to the public, then and in each such case NDCHealth, subject
to the terms and conditions contained herein, shall:

 

(a) Promptly give to the Holder written notice thereof; and

 

4



--------------------------------------------------------------------------------

(b) Include in such registration (and any related qualification under blue sky
laws or other compliance) and underwriting, the Registrable Securities (subject
to cutback as set forth in Section 3.2) specified in a written request or
requests made within thirty (30) days after receipt of such written notice from
NDCHealth by the Holder (the “Piggyback Request”).

 

3.2 Priority in Piggyback Registrations. In connection with any offering
involving an underwriting of shares of NDCHealth’s equity securities as
described in Section 3.1, NDCHealth shall not be required under this Section 3.2
to include any of the Registrable Securities in such underwriting unless the
Holder accepts the terms of the underwriting as agreed upon between NDCHealth
and the underwriters selected by it. If the underwriters determine that the
amount of Registrable Securities requested to be included in such registration
would jeopardize the success of such offering, then NDCHealth shall be required
to include in the offering only that number of Registrable Securities which the
underwriters determine in their sole discretion will not jeopardize the success
of the offering. Allocation of securities to be sold in any such offering shall
be made first to NDCHealth (unless the offering is pursuant to a contractual
demand right, in which case the allocation shall be made first to the
stockholders exercising such demand right) and thereafter, to the extent any
other securities are to be included, on a pro-rata basis among the Holder and
any other selling stockholders who have contractual rights to include shares in
such offering according to the total number of designated Registrable Securities
requested by the Holder and securities requested by such other selling
stockholders to be included in such offering and entitled to inclusion therein
on the basis of this Agreement or such other contractual agreement. To
facilitate the allocation of shares in accordance with the above provisions,
NDCHealth may round the number of Registrable Securities allocated to the Holder
or of securities allocated to each other selling stockholder to the nearest one
hundred (100) shares. Notwithstanding anything to the contrary in this
Agreement, but subject to the next sentence, the Holder agrees to delay the sale
of any Registrable Securities not sold in such registration for the period
requested by the underwriter or managing agent up to ninety (90) days (or such
lesser amount of time if permitted by such underwriter or managing agent)
following the effective date of the registration statement. The foregoing
restriction shall not apply to the number of Registrable Securities, if any,
requested by the Holder to be included in a registration but which are excluded
from such registration at the discretion of the underwriters as set forth in
this Section 3.2.

 

3.3 Underwriting. The right of the Holder to registration pursuant to this
Article III shall be conditioned upon the Holder’s participation in such
underwriting and the inclusion of Registrable Securities in the underwriting to
the extent provided herein. If the Holder proposes to distribute its securities
through such underwriting, the Holder shall (together with NDCHealth and any
other holders distributing their securities through such underwriting) enter
into an underwriting agreement in customary form with the managing underwriter
selected for such underwriting by NDCHealth.

 

3.4 Right to Terminate Registration. NDCHealth shall have the right to terminate
or withdraw any registration initiated by it under this Article III prior to the
effectiveness of such registration, whether or not the Holder has elected to
include securities in such registration.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

OBLIGATIONS OF NDCHEALTH

 

4.1 Obligations of NDCHealth. Whenever NDCHealth is required by the provisions
of this Agreement to use its best efforts to effect the registration of the
Registrable Securities, NDCHealth shall:

 

(a) Prepare and file with the SEC a registration statement with respect to the
Registrable Securities, and use its best efforts to cause such registration
statement to become effective and to remain effective until the earlier of (i)
the sale of the Registrable Securities so registered or (ii) ninety (90) days
subsequent to the effective date of such registration; provided that, not less
than three (3) days before filing with the SEC any registration statement or
prospectus or not less than one (1) day before filing with the SEC any
amendments or supplements thereto, NDCHealth will furnish to the Holder and its
counsel copies of all such documents proposed to be filed, including, without
limitation, documents incorporated by reference in the prospectus and, if
requested by the Holder, the exhibits incorporated by reference therein, and the
Holder shall have the opportunity to object to any information pertaining solely
to the Holder that is contained therein and NDCHealth will make the corrections
reasonably requested by the Holder with respect to such information prior to
filing any registration statement or amendment thereto or any prospectus or any
supplement thereto. NDCHealth will not include or name the Holder in any
registration statement or prospectus without the consent of the Holder, unless
required to do so by the Securities Act and the rules and regulations
promulgated thereunder; provided, however, that NDCHealth may withdraw any
registration of its securities at any time prior to the effective date of the
registration statement relating thereto; provided, further, that in the event of
any such withdrawal such registration shall not count as the demand registration
referred to in the first sentence of Section 2.1;

 

(b) Prepare and, as soon as reasonably practicable, file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to make and to keep such
registration statement effective and to comply with the provisions of the
Securities Act with respect to the sale or other disposition of all securities
proposed to be registered in such registration statement for the applicable
period set forth in the foregoing paragraph (a);

 

(c) Furnish to the Holder such number of copies of the registration statement
(including any amendment or supplement thereto) and prospectus (including any
preliminary prospectus and any amended or supplemented prospectus), in
conformity with the requirements of the Securities Act and the rules and
regulations promulgated thereunder, as the Holder may reasonably request in
order to effect the offering and sale of the Registrable Securities to be
offered and sold, but only while NDCHealth shall be required under the
provisions hereof to cause the registration statement to remain current;

 

(d) If necessary, use its best efforts to register or qualify the Registrable
Securities covered by such registration statement under the securities or blue
sky laws of such states as the Holder shall reasonably request (provided,
however, that NDCHealth shall not be

 

6



--------------------------------------------------------------------------------

obligated to qualify as a foreign corporation to do business under the laws of
any jurisdiction in which it is not then qualified), maintain any such
registration or qualification current until the earlier of the sale of the
Registrable Securities so registered or ninety (90) days subsequent to the
effective date of the registration statement, and take any and all other actions
either necessary or advisable to enable the Holder to consummate the public sale
or other disposition of the Registrable Securities in jurisdictions where the
Holder desires to effect such sales or other disposition;

 

(e) NDCHealth shall promptly notify the Holder of any stop order issued by the
SEC and use its best efforts to obtain the withdrawal of any order suspending
the effectiveness of the registration statement;

 

(f) NDCHealth shall use its best efforts to cause all Registrable Securities
covered by each registration statement to be listed subject to notice of
issuance, prior to the date of the first sale of such Registrable Securities
pursuant to such registration statement, on each securities exchange on which
the Common Stock is then listed and admitted to trading on;

 

(g) In the case of an underwritten offering, NDCHealth shall cause to be
delivered to the Holder and the underwriters, if any, copies of opinions of
counsel to NDCHealth in customary form, covering such matters as are customarily
covered by opinions for an underwritten public offering as the underwriters may
request and addressed to the underwriters;

 

(h) NDCHealth shall provide a transfer agent and registrar for all such
Registrable Securities not later than the effective date of such registration
statement;

 

(i) NDCHealth shall cause to be delivered, immediately prior to the
effectiveness of the registration statement (and, in the case of an underwritten
offering, at the time of delivery of any Registrable Securities sold pursuant
thereto), letters from NDCHealth’s independent certified public accountants
addressed to each underwriter, if any, stating that such accountants are
independent public accountants within the meaning of the Securities Act and the
applicable published rules and regulations promulgated thereunder, and otherwise
in customary form and covering such financial and accounting matters as are
customarily covered by letters of the independent certified public accountants
delivered in connection with primary or secondary underwritten public offerings,
as the case may be;

 

(j) NDCHealth will notify the Holder at any time when a prospectus relating to a
registration statement for any Registrable Securities is required to be
delivered under the Securities Act, upon NDCHealth’s discovery that, or upon the
happening of any event as a result of which, the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
necessary to make the statements therein not misleading in the light of the
circumstances under which they were made, and at the request of the Holder
prepare and furnish to the Holder and each underwriter, if any, a reasonable
number of copies of a supplement to or an amendment of such prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such securities,
such prospectus shall not include an untrue statement of a material fact or omit
to state

 

7



--------------------------------------------------------------------------------

a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances under which
they were made; and

 

(k) Take all such other actions either necessary or desirable to permit the
Registrable Securities held by the Holder to be registered and disposed of in
accordance with the method of disposition described herein.

 

4.2 Condition Precedent to NDCHealth’s Obligations. It shall be a condition
precedent to the obligation of NDCHealth to take any action pursuant to this
Agreement in respect of the securities which are to be registered at the request
of the Holder that the Holder shall furnish to NDCHealth such information
regarding the securities held by the Holder and the intended method of
disposition thereof as NDCHealth shall reasonably request and as shall be
required in connection with the action taken by NDCHealth.

 

ARTICLE V

DISCONTINUANCE OF USE OF PROSPECTUS

 

The Holder agrees by acquisition of the Shares that, upon receipt of any written
notice from NDCHealth of the occurrence of any event of the kind described in
Section 4.1(j), the Holder will forthwith discontinue the Holder’s offer of
Shares pursuant to the registration statement relating to such Shares until the
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 4.1(j) and, if so directed by NDCHealth, will deliver to
NDCHealth all copies, other than permanent file copies, then in the Holder’s
possession of the prospectus relating to such Shares at the time of receipt of
such notice. In the event that the Holder uses a prospectus in connection with
the offering and sale of any of the Shares covered by such prospectus, the
Holder will use only the latest version of such prospectus provided by
NDCHealth.

 

ARTICLE VI

EXPENSES OF REGISTRATION

 

NDCHealth shall pay all of the expenses incurred in connection with any
registration statements that are initiated pursuant to this Agreement,
including, without limitation, all SEC and blue sky registration and filing
fees, printing expenses, transfer agent and registrar fees, stock exchange
qualification fees, the fees and disbursements of NDCHealth’s outside counsel
and independent accountants, including expenses incurred in connection with any
special audits incidental to or required by such registration. Any underwriting
discounts, fees and disbursements of counsel to the Holder, selling commissions
and stock transfer taxes applicable to the Registrable Securities registered on
behalf of the Holder shall be borne by the Holder.

 

ARTICLE VII

INDEMNIFICATION AND CONTRIBUTION

 

7.1 Indemnification by NDCHealth. In the case of each registration effected by
NDCHealth pursuant to this Agreement in which the Holder’s Registrable
Securities are

 

8



--------------------------------------------------------------------------------

included, NDCHealth agrees to indemnify and hold harmless the Holder and each
party, if any, that controls the Holder within the meaning of the Securities Act
and the Holder’s and any such party’s directors and officers against any and all
losses, claims, damages or liabilities to which they or any of them may become
subject under the Securities Act or any other statute or common law, including
any amount paid in settlement of any litigation, commenced or threatened, if
such settlement is effected with the written consent of NDCHealth, and to
reimburse them for any reasonable legal or other reasonable expenses incurred by
them in connection with the investigation of any claims and defenses of any
actions, insofar as any such losses, claims, damages, liabilities or actions
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in (i) the registration statement, (ii) any
preliminary prospectus or final prospectus contained therein, or (iii) any
amendment or supplement thereto or any document incorporated by reference
therein, or the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading; provided, however, that the indemnification agreement contained in
this Section 7.1 shall not (i) apply to such losses, claims, damages,
liabilities or actions of the Holder arising out of, or based upon, any such
untrue statement or alleged untrue statement, or any such omission or alleged
omission, if such statement or omission was made in reliance upon and in
conformity with information furnished to NDCHealth in writing by the Holder for
use in connection with the preparation of the registration statement or any
preliminary prospectus or final prospectus contained in the registration
statement or any such amendment thereof or supplement thereto or any document
incorporated by reference therein, or (ii) inure to the benefit of any party to
the extent such party’s claim for indemnification hereunder arises out of or is
based on any violation by such party of applicable law.

 

7.2 Indemnification by the Holder. In the case of each registration effected by
NDCHealth pursuant to this Agreement in which the Holder’s Registrable
Securities are included, the Holder shall be obligated, in the same manner and
to the same extent as set forth in Section 7.1, to indemnify and hold harmless
NDCHealth and each party, if any, who controls NDCHealth within the meaning of
the Securities Act, and NDCHealth’s and any such party’s directors and officers,
and the underwriters for such offering, and each person, if any, who controls
any such underwriter within the meaning of the Securities Act, with respect to
any untrue statement or alleged untrue statement of a material fact in, or
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading from,
such registration statement or any post-effective amendment thereof or any
preliminary prospectus or final prospectus (as amended or supplemented, if
amended or supplemented as aforesaid) contained in such registration statement,
if such statement or omission was made in reliance upon and in conformity with
information furnished in writing to NDCHealth by such indemnifying party for use
in connection with the preparation of such registration statement or any
preliminary prospectus or final prospectus contained in such registration
statement or any such amendment thereof or supplement thereto; provided,
however, that (x) the indemnification required by this Section 7.2 shall not
apply to amounts paid in settlement of any loss, claim, damage, liability or
expense if settlement is effected without the consent of the Holder of
Registrable Securities, which consent shall not be unreasonably withheld, and
(y) in no event shall the amount of any indemnity under this Section 7.2 exceed
the net proceeds from the applicable offering received by the Holder.

 

9



--------------------------------------------------------------------------------

7.3 Defense of Claims. Each party entitled to indemnification under this Article
VII (the “Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided, that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld) and the Indemnified Party may participate in such
defense at the Indemnified Party’s expense (unless the Indemnified Party shall
have reasonably concluded that there may be a conflict of interest between the
Indemnifying Party and the Indemnified Party in such action, in which case the
fees and expenses of counsel shall be at the expense of the Indemnifying Party),
and provided, further, that the failure of any Indemnified Party to give notice
as provided herein shall not relieve the Indemnifying Party of its obligations
under this Article VII unless, and only to the extent that, the Indemnifying
Party is materially prejudiced thereby. No Indemnifying Party, in the defense of
any such claim or litigation shall, except with the consent of each Indemnified
Party, consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
to such claim or litigation. Each Indemnified Party shall furnish such
information regarding itself or the claim in question as an Indemnifying Party
may reasonably request in writing and as shall be reasonably required in
connection with the defense of such claim and litigation resulting therefrom.

 

7.4 Contribution. If the indemnification provided for in this Article VII is
held by a court of competent jurisdiction to be unavailable to an Indemnified
Party with respect to any loss, liability, claim, damage or expense referred to
herein, then the Indemnifying Party, in lieu of indemnifying such Indemnified
Party hereunder, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such loss, liability, claim, damage or expense
in such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party on the one hand and of the Indemnified Party on the other
hand in connection with the statements or omissions which resulted in such loss,
liability, claim, damage or expense, as well as any other relevant equitable
considerations. The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by reference to, among other things,
whether the untrue (or alleged untrue) statement of a material fact or the
omission (or alleged omission) to state a material fact relates to information
supplied by the Indemnifying Party or by the Indemnified Party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. Notwithstanding anything in this Section 7.4
to the contrary, in no event shall the Holder’s aggregate liability pursuant to
this Agreement exceed the net proceeds from the applicable offering received by
the Holder.

 

7.5 Limitation. The foregoing indemnity and contribution agreements of NDCHealth
and the Holder are subject to the condition that, insofar as they relate to any
loss, claim, liability or damage arising from any misstatement or omission made
in a preliminary prospectus, but eliminated or remedied in the amended or
supplemented prospectus on file with the SEC at the time the registration
statement in question becomes effective or the amended or supplemented
prospectus is filed with the SEC pursuant to SEC Rule 424(b) (the “Final
Prospectus”), such

 

10



--------------------------------------------------------------------------------

indemnity or contribution agreement shall not inure to the benefit of any
underwriter or the Holder if a copy of the Final Prospectus was furnished to the
underwriter or the Holder and was not furnished to the Person asserting the
loss, liability, claim or damage at or prior to the time such action is required
by the Securities Act.

 

ARTICLE VIII

SELECTION OF MANAGING UNDERWRITERS

 

Subject to the obligations of NDCHealth under agreements existing on the date
hereof, the managing underwriter or underwriters for any offering of Registrable
Securities to be registered pursuant to the terms and conditions hereof shall be
selected by NDCHealth. The Holder may not participate in any underwritten
offering hereunder unless the Holder: (i) agrees to sell its Registrable
Securities on the basis provided in any underwriting arrangements approved by
NDCHealth; (ii) completes and executes powers of attorney, indemnities,
underwriting agreements and other documents required under the terms of such
underwriting arrangements; (iii) complies with all reasonable requests made by
NDCHealth or its counsel with respect to the registration of the Holder’s
Registrable Securities, including, without limitation, providing such
information regarding the Holder and the distribution of the Holder’s
Registrable Securities.

 

ARTICLE IX

RULE 144 REPORTING

 

With a view to making available the benefits of certain rules and regulations of
the SEC which may at any time permit the sale of the Registrable Securities to
the public without registration, NDCHealth agrees to use its best efforts to:

 

(a) Make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act; and

 

(b) File with the SEC in a timely manner all reports and other documents
required of NDCHealth under the Securities Act and the Exchange Act.

 

ARTICLE X

TERMINATION

 

This Agreement shall terminate (except with respect to Article VII and this
Article X, which are intended to survive any termination of this Agreement) upon
the earlier to occur of: (a) the first day after the fifth (5th) anniversary of
the Closing on which there are no longer any Registrable Securities; or (b) the
seventh (7th) anniversary of the Closing.

 

11



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

 

11.1 No Waiver. No failure or delay on the part of any party in the exercise of
any power, right or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege.

 

11.2 Entire Agreement; Amendment. This Agreement constitutes the entire
understanding of the parties hereto with respect to the subject matter hereof.
This Agreement may be amended only by an agreement in writing executed by
NDCHealth and the Holder.

 

11.3 Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be unenforceable, the remaining provisions shall
remain in full force and effect. It is declared to be the intention of the
parties hereto that they would have executed the remaining provisions without
including any that may be declared unenforceable.

 

11.4 Headings; References. Article and Section headings are for convenience only
and will not control or affect the meaning or construction of any provision of
this Agreement. Any references to specific Articles or Sections shall be
references to Articles or Sections of this Agreement unless expressly stated
otherwise.

 

11.5 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
the same Agreement, and any signature page of any such counterpart, or any
electronic facsimile thereof, may be attached or appended to any other
counterpart to complete a fully executed counterpart of this Agreement, and any
telecopy or other facsimile transmission of any signature shall be deemed an
original.

 

11.6 Notices. All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given upon receipt or, if earlier, (a) five (5) days after
deposit with the U.S. Postal Service or other applicable postal service, if
delivered by first class mail, postage prepaid, (b) upon delivery, if delivered
by hand, (c) one (1) business day after the business day of deposit with Federal
Express or similar overnight courier, freight prepaid or (d) one (1) business
day after the business day of facsimile transmission, if delivered by facsimile
transmission with copy by first class mail, postage prepaid, and shall be
addressed to the address of such party as set forth beneath such party’s
signature hereto, or at such other address as a party may designate by ten days’
advance written notice to the other parties hereto pursuant to the provisions of
this Section 11.6.

 

11.7 Successors and Assigns; Assignment. This Agreement shall bind the
successors and assigns of the parties hereto, and shall inure to the benefit of
any successor or assign of any of the parties hereto. This Agreement may not be
assigned by any party hereto without the prior written consent of the other
party or parties; provided, however, that Holder may assign its rights and
obligations under this Agreement (other than under Article II) without such
consent to any

 

12



--------------------------------------------------------------------------------

transferee of Registrable Securities who is an “Arclight Member” (as such term
is defined in the License Agreement), provided such Arclight Member agrees to be
bound by the terms of this Agreement as a “Holder.”

 

11.8 Governing Law. The validity and effect of this Agreement and the rights and
obligations of the parties hereto shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

IN WITNESS WHEREOF, the undersigned have caused their respective duly authorized
representatives to execute this Agreement as of the day and year first above
written.

 

“NDCHealth” NDCHEALTH CORPORATION By:      

--------------------------------------------------------------------------------

Name:

  Randolph L.M. Hutto

Title:

  Executive Vice President and
Chief Financial Officer

Address: 

  NDCHealth Corporation
NDCHealth Plaza
Atlanta, Georgia 30329

 

“Arclight” ARCLIGHT SYSTEMS LLC By:      

--------------------------------------------------------------------------------

Name:

  Mike Buettner

Title:

  Chief Financial Officer

Address: 

 

Arclight Systems LLC
c/o Brendan A. Ford


Executive Vice President - Corporate Department

Cardinal Health Inc.
7000 Cardinal Place
Dublin, Ohio 43017

 

13